Citation Nr: 0122357	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  96-31 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for right thumb amputation, due to a 
January 1991 accident claimed as the result of undisclosed 
side-effects of medications provided by VA. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

In October 1994, the veteran submitted a claim for VA 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for an amputated right thumb, due to an accident claimed 
to have resulted from drowsiness, confusion and symptoms 
broadly described as diminished mental acuity, as undisclosed 
side effects of medications provided by the VA Outpatient 
Clinic in Anchorage, Alaska. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 decision by the RO.  

The veteran testified at hearings before a regional officer 
at the RO in October 1996 and May 1999.


REMAND

The veteran essentially contends that VA failed to inform him 
that medications provided by the Outpatient Clinic in 
Anchorage, Alaska, in late 1990 and early 1991 caused 
possible side effects, including drowsiness and reduced 
mental acuity, and that these side effects caused him to 
catch his right thumb in a fan belt on January 7, 1991, 
resulting in injury and amputation of that thumb.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto. Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain or intended to result from the treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would, in fact, be 
administered. 3 8 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom.  Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  Accordingly, in 
March 1995, VA published an interim rule amending 38 C.F.R. § 
3.358 to conform to the case law.  The amendment was made 
effective November 25, 1991, the date the initial Gardner 
decision was issued.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996) (codified at 38 C.F.R. § 
3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted in the introduction above, the appellant's claim for 
benefits under 38 U.S.C.A. § 1151 was filed prior to the 
effective date of the amendment thereto.  Therefore, the 1997 
statutory amendment does not apply.  Accordingly, this claim 
was adjudicated by the RO, and has been reviewed by the 
Board, under the Gardner interpretations of 38 U.S.C.A. § 
1151 and the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, if the applicable statutory and regulatory criteria are 
otherwise met, this claim could be granted without evidence 
of either fault by VA or an intervening event not reasonably 
foreseeable.

Prior to addressing the merits of the claim, however, the 
Board points out that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
Supp. 2001).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCCA, November 9, 2000, 
or filed before the date of enactment and not yet final as of 
that date.  VCCA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCCA, 
and because the RO denied the veteran's claim as not well-
grounded, without further evidentiary development, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
VCCA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 
(2000); 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West Supp. 2001). 

A review of VA records reveals that the veteran was treated 
with numerous medications in the years prior to the January 
7, 1991 accident that resulted in the loss of his thumb.  
These records do not clearly indicate whether the veteran was 
actually taking any of these medications at the time of the 
accident.  In this regard the Board specifically points out 
that the file contains an illegible copy of the outpatient 
treatment record dated closest in time to the accident (dated 
January 5, 1991).  A legible copy of the original record 
should be obtained and added to the claims file prior to 
adjudication of the veteran's claim.  

Additionally, the Board is aware that the University of 
Washington Medical Center admission records from the day of 
the veteran's January 7, 1991 injury do not provide 
definitive findings with regard to whether the veteran was 
actually on medication at that time of the accident.  In some 
records, Carafate and Griseofulvin were listed under 
"current meds," while findings on another record included 
"Meds: 0."  On remand, an attempt should be made to 
determine whether the veteran was on any medication at the 
time of the accident.     

In support of his claim, the veteran has submitted lists of 
medications and copies of prescriptions for medications 
provided by VA over a wide period of time both before and 
after the January 7, 1991 accident.  Furthermore, in 
statements, during hearings, and through his service 
representative, the veteran and his clinical psychiatrist 
have identified numerous medications as possibly contributing 
to drowsiness, clumsiness, confusion, and/or diminished 
mental acuity, which he claims resulted in the accident and 
loss of his right thumb.  These medications reportedly 
included: Misoprostol, Terfenadine or Seldane, Griseofulvin, 
Sucralfate or Carafate, Motrin, Meperidine, Promethazine, and 
Cyclobenzaprine.  The veteran should be asked to identify 
exactly which medication(s) he was taking at the time of his 
accident and which medication(s) he believes were the root 
cause of his January 7, 1991 accident.  He should also 
indicate when the medication was taken and when such 
medication was provided by VA.  If this information is 
available, it should be obtained prior to further review.  

Finally, following review of all evidence obtained for the 
record, the RO should obtain a medical opinion as to the 
merits of the veteran's claim.  Specifically, an opinion 
should be obtained as to whether the veteran was taking any 
medication provided by VA on or near January 7, 1991, and if 
so, whether any such medication could have resulted in 
symptoms broadly described as loss of mental acuity.  
Additionally, an opinion should be sought as to what 
prescription instructions would have been included with 
regard to medication side effects. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence, additional 
information, or further argument to 
support his claim for benefits under 
38 U.S.C.A. § 1151.  In so doing, the 
veteran should be asked to submit a list 
of the medications he believes led to the 
accident causing his right thumb 
amputation, as well as any evidence 
indicating a link between the medication 
and the accident.  He should also 
indicate when the medication(s) was/were 
taken and he should provide any available 
evidence indicating when each medication 
listed was provided by VA.  If this 
information is not available, the RO 
should so state. 

3.  The RO should obtain all available 
records, VA and private, related to 
medications provided the veteran by VA 
prior to his January 7, 1991 accident.  
This should include a clear copy of the 
January 5, 1991 VA outpatient treatment 
record regarding treatment for back 
problems.  

4.  The veteran's claims folder, 
including the records obtained pursuant 
to the above request, should be made 
available to a VA physician for review.  
The physician should be requested to 
render an opinion as to the merits of the 
veteran's claim.  Specifically, an 
opinion should be obtained as to whether 
the veteran was taking any medication 
provided by VA on or shortly before 
January 7, 1991, and, if so, whether any 
such medicines, properly taken as 
prescribed, individually or in 
combination, would likely result in any 
significant impairment in mental acuity 
as claimed by the veteran.  Additionally, 
an opinion should be sought as to what 
prescription instructions would have been 
included with regard to medication side 
effects.  A discussion of the veteran's 
medical care and a complete rationale for 
the opinion expressed should be provided.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




